Citation Nr: 0330345	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a positive PPD 
(purified protein derivative) converter test, claimed as a 
tuberculosis reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
March 1975, and from October 1981 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The veteran had requested a RO hearing which was scheduled 
for March 2000; however, it was cancelled and not rescheduled 
by the veteran. 


FINDINGS OF FACT

1.  During service, the veteran had a positive PPD (purified 
protein derivative) test in April 1984 and thereafter was 
placed on INH (isoniazid) for several months; however, 
multiple chest X-rays during that time were normal, and there 
is no diagnosis of active tuberculosis recorded in the 
service medical records.

2.  The positive PPD and the prophylactic INH therapy do not 
constitute evidence of past or present active tuberculosis; 
such was not diagnosed during or within the first three years 
after service, or at any time thereafter.

3.  There is no indication of any currently manifested 
clinical disability etiologically related to the positive PPD 
test in 1984. 


CONCLUSION OF LAW

1.  No current disability associated with a positive PPD test 
converter, claimed as tuberculosis reaction, was incurred in 
or aggravated by active service, nor may tuberculosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, in the May 2003 Supplemental 
Statement of the Case.  Moreover, in September and November 
1998 rating actions, the RO explained that there was no 
evidence of a currently manifested disability resulting from 
a positive PPD test in during service.  Thus, the veteran was 
informed of the basis of the denial and of the nature of the 
evidence that was required in order to allow the claim.  

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, the record reflects that the veteran has on 
several occasions submitted additional evidence on his own 
initiative (12/98; 3/00; 5/02).  In subsequent correspondence 
from the RO, the veteran has been notified of the opportunity 
to present additional evidence in support of his claim.  
Correspondence from the RO dated in April 2003 advised the 
veteran of what the evidence must show to support a grant of 
his claim, and of what information was still needed; 
moreover, no time limit was specified in that correspondence 
for the submission of any additional evidence by by the 
veteran.  


There is no indication of outstanding relevant evidence.  The 
representative has submitted written argument regarding the 
merits of the issue on appeal, with no indication of 
outstanding, relevant evidence.  In view of the foregoing, 
the Board finds that a remand for additional notification 
would serve no useful purpose and only serve to delay a final 
decision in this matter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  There is no indication of any outstanding, pertinent 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  The record also shows that the veteran 
has been afforded a VA medical examination in connection with 
his claim.  The Board finds that another medical examination 
is not necessary to decide this appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and to notify, the Board finds 
that no additional action is necessary.  Because there is no 
indication that there is any further evidence relevant to the 
issue of onset and etiology of the veteran's claimed 
tuberculosis reaction to be obtained, any deficiency in the 
VA's effort to comply with the VCAA is not prejudicial to the 
veteran and is harmless error.

II.  Factual Background

The service medical records show that, in April 1984, the 
veteran's PPD (purified protein derivative of tuberculin) 
test result was positive.  A chest X-ray film taken in early 
May 1984 was negative.  He was placed on prophylactic and INH 
therapy for several months following the positive test.  
Repeated X-rays of the chest taken thereafter were negative, 
including one taken in October 1997, just prior to separation 
from active service.  

A VA examination for pulmonary tuberculosis was conducted in 
May 1998.  It was noted that the veteran had never had active 
tuberculosis.  The medical history revealed that the veteran 
was sent on active duty to Saudi Arabia in 1983 with a 
negative PPD and X-ray, but months later had a positive PPD 
and a negative chest X-ray.  Prophylactic and INH therapy was 
given for 6 months, and the report stated that he had done 
well thereafter.  It was noted that chest X-ray films taken a 
few weeks before the examination had shown calcified 
granuloma, but no active lung changes.  Physical examination 
revealed no active tuberclosis and no structural damage to 
the lungs.  Chest X-ray films taken in April 1998 were 
normal, and the need for pulmonary function testing was not 
medically indicated.  A diagnosis of PPD conversion, with INH 
prophylactics given, was made.  

In October 1998, the veteran submitted additional evidence to 
the RO, consisting of a chest X-ray film taken in March 1998, 
which revealed that the lungs were clear except for calcified 
granuloma of the right lung.  No acute cardiopulmonary 
processes were identified.  Except for the right lung 
finding, the chest X-ray films were normal.  

In December 1998, the veteran submitted more evidence, 
consisting of personnel records reflecting that he was sent 
on active duty to Saudi Arabia in December 1983.

In March 2000, the veteran submitted additional evidence 
consisting of a personal health history and international 
certificate of vaccine, reflecting that the veteran had a 
positive PPD converter test in April 1984.

In May 2000, a private medical statement of Dr. Z. was 
submitted for the record.  The doctor noted that the veteran 
had a positive PPD converter test following a trip to Saudi 
Arabia while on active duty, followed thereafter by 
prophylactic and INH therapy for 3 months, which was 
discontinued due to elevated enzymes.  The doctor stated that 
the veteran had brought in evidence of calcified granuloma, 
as shown by March 1998 chest X-ray films.  Dr. Z. opined that 
the chest X-ray changes were related to TB exposure, and also 
noted that the veteran complained of chest pains and 
shortness of breath.

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Notwithstanding the lack of a diagnosis of a 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the claimed disability was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Presumptive service connection is provided for tuberculosis 
which becomes manifest to a degree of 10 percent within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Pulmonary 
tuberculosis must be established by competent medical 
evidence, and by X-ray examination within three years after 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c).

IV.  Analysis

The veteran asserts that service connection is warranted for 
residuals of a positive tuberculosis test in 1984, claimed as 
tuberculosis reaction.  However, a review of the service 
medical records clearly shows that, although the veteran did 
have a positive PPD test result in 1984, there was never a 
diagnosis of active tuberculosis, either during service or 
thereafter.  The only references to tuberculosis in service 
are to the positive PPD and the subsequent prophylactic 
administration of INH medication.  Follow-up chest X-rays 
dated from 1985 forward were normal, with no evidence of 
active disease, including chest X-ray films taken on 
separation from service in October 1997 and by VA in April 
1998.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board notes that the findings of calcified 
granuloma which were shown in both private X-ray films taken 
in March 1998 and VA X-ray films taken in April 1998 do not 
represent any active lung changes, as indicated by the May 
1998 VA examination report.  Similarly, the private X-ray 
films report indicated that, even with this finding, no acute 
cardiopulmonary processes were identified.  Essentially, this 
finding in and of itself is not a disability, as it is not 
shown by the evidence to be productive of any physical 
impairment.  The veteran's complaints of chest pain and 
shortness of breath, again in and of themselves, without any 
corresponding diagnosis and without any opinion linking a 
diagnosis to service (i.e. to the positive PPD test in 1984), 
does not establish the presence of a currently diagnosed 
disability.  

The Board notes that the evidence does contain a May 2000 
medical opinion of Dr. Z. etiologically linking the chest X-
ray findings of calcified granuloma of the right lung to the 
positive PPD test in service.  However, as previously 
discussed, the finding of calcified granuloma of the right 
lung, in and of itself, has not been shown to be productive 
of any physical disability according to the 1998 VA 
examination report, which stated that the there was no 
structural damage to the lungs or active lung changes, and 
that the chest X-ray films were normal.  Absent any physical 
disability, manifested by the finding of calcified granuloma 
of the right lung, the probative value of the opinion, 
regarding etiology, need not be further discussed.

With regard to the claimed positive PPD test results 
themselves, the Board initially notes that a positive PPD 
test is not itself a disability, rather it is a finding on a 
laboratory tuberculin test used in exploring a possible 
diagnosis of tuberculosis.  The purified protein derivative 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1687, 1756 (28th ed. 1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
of Appeals for Veterans Claims held that, pursuant to the 
regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may 
not grant service connection for pulmonary tuberculosis 
unless a claimant submits VA or service physician diagnoses 
thereof, or submits the diagnoses of a private physician 
supported by clinical, X-ray, or laboratory studies or 
evidence of hospital treatment.  Here, the service records 
show no diagnosis of tuberculosis, and there are no records 
of diagnosis, treatment, positive X-rays, or laboratory 
studies which indicate the veteran had active tuberculosis 
within three years of separation.

Essentially, the only evidence of record to the effect that 
the veteran has a current disability related to the 1984 
positive PPD test consists of his own statements.  As noted, 
pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c).  Moreover, as discussed above, clinical evidence 
has not established any current disability attributable to 
the 1984 positive PPD test.  Accordingly, the statements of 
the veteran do not constitute competent evidence establishing 
the existence of any current disability or currently active 
manifestations following a positive PPD test in service, or 
related to active pulmonary tuberculosis during service or 
with a presumptive period.  See generally Tubianosa, supra, 
3 Vet. App. at 183-184.

In summary, the veteran had positive PPD tests and was placed 
on INH and prophylactic therapy while on active duty, but 
multiple chest X-rays during that time were normal, and there 
is no diagnosis of active tuberculosis recorded in the 
service medical records, within 3 years after service, or at 
any time thereafter.  Moreover, there is no currently 
diagnosed clinical disability related to a positive PPD test 
during service in 1984.  

In the absence of diagnosis of active tuberculosis either in 
service, during the initial post-service year, or for many 
years after service, or of a currently diagnosed clinical 
disability related to a positive PPD test during service in 
1984, service connection for tuberculosis and for residuals 
of a positive PPD test, claimed as tuberculosis reaction, is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for positive PPD converter 
test (claimed as tuberculosis reaction) is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



